Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and its dependent claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Limitation “led attached to the pliable substrate” and “detectors attached to 

Claim Rejections - 35 USC § 103

1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.	Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Dalene et al. (US 2014/0051956 (provided in the IDS)), in view of Shuler et al. (WO 2013/070864 (provided in the ids)) and further in view of Tran (US 9,597,567).

3.	Addressing claim 1, Dalene discloses a functional near-infrared spectroscopy sensor comprising: 
a pliable substrate (see [0052] and Fig. 4; pad 16 is substrate that is pliable); 
a plurality of LEDs including a near infrared LED (see Figs. 3-4 and [0032]; LEDs are embedded between two cover of the pad 16) and a red LED attached to the pliable substrate, wherein the plurality of LEDs is configured to irradiate tissue of a user (see Figs. 3-4, [0011], [0032], [0034] and [0058]; examiner interpreted according to the specification as LEDs embedded in the substrate; obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that LEDs transmit at 700-1000nm include red and near infrared; 700nm is red as well as near-infrared); 
a plurality of optical detectors attached to the pliable substrate, wherein the plurality of optical detector is configurable to adjust the distance between individual optical detectors and configured to detect reflected radiation from tissue at a measurement depth and wherein adjusting the distance between individual optical detectors changes the measurement depth (see [0027-0028] and Figs. 2-3; elements 20a-b are plurality of optical detectors; examiner interpreted according to the specification as optical detectors embedded in the substrate; different wavelength provide for measurement of different depth; applicant specification does not disclose adjust the distance of optical detectors to measure different depths; examiner interprets the limitation as irradiate the tissue at different wavelength for measurement of different depths and the optical detectors 

Dalene does not explicitly discloses an analog front end, microcontroller, a data storage device connected to the microcontroller and configured to receive and store data derived from the plurality of optical detectors and that is configured to attach to the user’s head; and a source of electrical energy that powers the plurality of LEDs, microcontroller, and the data storage device and that is configured to attach to the user’s head. In the same field endeavor, Shuler discloses a data storage device connected to the microcontroller and configured to receive and store data derived from the plurality of optical detector and that is configured to attach to the user’s head; and a source of electrical energy that powers the plurality of LEDs, microcontroller, and the data storage device and that is configured to attach to the user’s head (see abstract, [0148], Figs. 6C and 6E; microcontroller is CPU). Analog front end and microcontroller to control/interface with sensors/LEDs are well-known in the field. They are used to control sensor and process signal from the sensor. Examiner only relies on Tran to explicitly disclose analog front end and microcontroller (see col. 7, lines 7-27, col. 14, lines 44-55 and Fig. 2A). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dalene to include an analog front end, microcontroller, a data storage device and a source of electrical energy on the sensor as taught by Shuler and Tran because this provide convenient by allowing the sensor to be wireless (see 

4.	Addressing claims 2, 12 and 14, Shuler discloses:
wherein the LEDs, the plurality of optical detectors, data storage device, and source of electrical energy are in a common housing that has a configuration for attachment to the user’s head (see Fig. 6C; Shuler discloses light source; Dalene explicitly disclose light source is LED); 
having a configuration that transmits data in real time to a secondary device or database (see page 30, lines 1-5; relay data in real-time);
a 3D accelerometer connected to the microcontroller and operable to measure acceleration, wherein the 3D accelerometer is operable to provide to the microcontroller acceleration signals indicative of motion of the sensor (see [0405]; accelerometer is used to measure motion and acceleration). 

Addressing claims 3-11 and 13, Dalene discloses:
wherein the plurality of optical detectors is shielded from light from a surrounding environment and from direct light from the LEDs (see [0038] and [0063]); 
wherein the pliable substrate is made of silicon (see [0041]; 9713 tape is silicone; this is just design choice that is well-known in the field); 
wherein the pliable substrate has a surface and the light-emitting axis of the LEDs are at an angle of about 45 degrees with respect to this surface (45 degree is just a design choice that only require routine skill in the art and does not change operation principle; see applicant’s specification [0039]; can have angle of different degree);
 wherein the LEDs are spaced apart by between 74-80 mm (this is a designer choice that only require routine skill in the art and does not change operation principle; spaced apart between 74-80mm does not provide any benefit); 
wherein current through the LEDs is regulated by an API (see [0032]; regulated by API is just control the LED by processor);
wherein an intensity of the LEDs is normalized to their peak intensity (Dalene’s processor is capable of normalize LEDs intensity); 
wherein the plurality of optical detectors has a maximum wavelength sensitivity of 850nm (see [0006] and [0058]; detector detect 700-1000nm red/infrared range; this is a designer choice that only require routine skill in the art); 
wherein the plurality of optical detectors has a range sensitivity of 430nm-1100nm (see [0006] and [0058]; detector detect 700-1000nm red/infrared range; this is a designer choice that only require routine skill in the art); 
wherein the pliable substrate has a configuration that is adapted to attach to the user’s head or to an object that attaches to the user’s head (see Fig. 1);
records or transmits data at a preset time for a preset duration (see Fig. 1; transmit data to the device 14; processor 14 is capable of being programed to set sensor to transmit and record data at a preset time for a preset duration).

5.	Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Dalene et al. (US 2014/0051956 (provided in the IDS)), in view of Shuler et al. (WO 2013/070864 (provided in the ids)), further in view of Tran (US 9,597,567) and Connor (US 2016/0317060). 

6.	Addressing claims 15-16, Dalene does not disclose using magnet to attach substrate to an article of clothing worn by user and magnet is linked to a substrate by the cable. Magnet is linked to a substrate by the cable and using magnet or adhesive or any order mean to attach substrate/sensor to the user or to the user’s clothing is a designer choice. Applicant’s specification paragraphs [0022] and [0070] disclose other embodiments are also contemplated therefore these limitations are just designer choice. Examiner only relies on Connor to explicitly discloses using magnet to attach substrate to an article of clothing worn by user (see [0103]; the magnet is linked to the substrate/sensor). As disclose by Connor designer could use any mean: strap, . 

Response to Arguments

Applicant's arguments filed 05/05/21 have been fully considered but they are not persuasive. Applicant argues the references do not disclose the new amended limitation. Applicant’s argument is not persuasive because the new amended limitation is not in the specification. The specification does not disclose “adjust the distance between individual optical detectors…and wherein adjusting the distance between individual optical detectors changes the measurement depth”. Examiner interprets the claim limitation as having optical detectors at different distance and using different wavelengths to measure different depths. Dalene discloses having optical detectors at different distance (see Figs. 2-3, detectors 20a-b are at different distance) and using different wavelengths to measure different depths (see [0011-0012], [0054] and claim 1). 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN NGOC NGUYEN whose telephone number is (571)270-7031.  The examiner can normally be reached on Monday-Thursday 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/HIEN N NGUYEN/
Primary Examiner
Art Unit 3793